      Case: 1:19-cv-02713-WHB Doc #: 23 Filed: 03/31/21 1 of 8. PageID #: 502




                      IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISON



JAMES BURLINGHAUS,                            )   CASE NO.1:19-CV-02713
                                              )
                                              )
             Plaintiff,
                                              )   MAGISTRATE JUDGE
                                              )   WILLIAM H. BAUGHMAN, JR.
      v.
                                              )
                                              )   MEMORANDUM             OPINION       AND
COMMISSIONER              OF      SOCIAL
                                              )   ORDER
SECURITY,
                                              )
                                              )
             Defendant.



                                       Introduction

       Before me1 is an action by James Burlinghaus under 42 U.S.C. §402(g) seeking

 judicial review of the 2018 decision of the Commissioner of Social Security that denied

 Burlinghaus’s 2016 application for disability insurance benefits.2 The Commissioner has

 answered3 and filed the transcript of the administrative proceedings.4 Pursuant to my




 1
   The parties have consented to my exercise of jurisdiction and the matter was transferred
 to me by United States District Judge Solomon Oliver, Jr. ECF No. 12.
 2
   ECF No. 1.
 3
   ECF No. 8.
 4
   ECF No. 9.

                                             1
     Case: 1:19-cv-02713-WHB Doc #: 23 Filed: 03/31/21 2 of 8. PageID #: 503




initial5 and procedural6 orders, the parties have filed briefs,7 along with supporting charts8

and fact sheets.9 They have met and conferred with the objective of narrowing and/or

clarifying the issues10 and have participated in a telephonic oral argument.11

       For the reasons that follow, the decision of the Commissioner will be reversed and

the matter remanded.

                                            Facts

       The ALJ’s Decision

       Burlinghaus was born in November 1962 and was 55 years old at the time of the

hearing.12 He is a high school graduate with past work experience as a carpenter.13

       He was found to have the following severe impairments:

       Mild degenerative joint disease of the lumbar spine, mild osteoarthritis of the right
       hand, mild to moderate degenerative osteoarthritis of the left hand, Raynaud’s
       syndrome, mild acromioclavicular and glenohumeral arthropathy in the right
       shoulder, chronic obstructive pulmonary disease, and hyperlipidemia.14




5
  ECF No. 5.
6
  ECF No. 11.
7
  ECF Nos. 16 (Burlinghaus), 19 (Commissioner).
8
  ECF No. 16, Attachment (Burlinghaus), 19, Attachment (Commissioner).
9
  ECF No. 15 (Burlinghaus).
10
   ECF No. 20.
11
   ECF No. 22.
12
   Tr. at 39.
13
   Id. at 42.
14
   Id. at 17.

                                              2
     Case: 1:19-cv-02713-WHB Doc #: 23 Filed: 03/31/21 3 of 8. PageID #: 504




       The ALJ then concluded that Burlinghaus did not have an impairment or

combination of impairments that met or equaled a listing.15The ALJ found that Burlinghaus

had the residual functional capacity (RFC) for medium work, with the following

restrictions:

       He can frequently operate right hand controls, he can frequently reach overhead
       with the right, he can frequently reach in all other directions with the right, he can
       frequently handle with the right and the left, he can frequently finger with the right
       and the left, he can frequently climb ramps and stairs, he can occasionally climb
       ladders, ropes or scaffolds, he can frequently balance, stoop, kneel, crouch and
       crawl, he can occasionally be exposed to unprotected heights, moving mechanical
       parts, or operate a motor vehicle, and he can frequently be exposed to humidity and
       wetness, dust, odors, fumes, and pulmonary irritants, extreme cold and extreme
       heat.16
       The ALJ then discussed the 2017 consultative physical examination,17 the

examinations of August 2018, plus x-rays of the chest and thumb,18 and the two

examinations of September 2018.19 The ALJ then gave no weight to the opinions of the

state agency reviewers, citing that the functional limitations were not supported by the

consultative examination that showed normal muscle tone and strength, normal gait and

range of motion, as well as only mild degenerative disc disease and normal musculoskeletal

range of motion.20 Moreover, the ALJ stated that the limitations in these opinion “are

unsupported by the claimant’s sporadic and conservative treatment.”21



15
   Id. at 20.
16
   Id. at 21.
17
   Id. at 23.
18
   Id. at 23-24.
19
   Id. at 24.
20
   Id. at 26.
21
   Id.

                                             3
     Case: 1:19-cv-02713-WHB Doc #: 23 Filed: 03/31/21 4 of 8. PageID #: 505




       The ALJ then addressed the opinion from Dr. Saghafi, the 2017 consultative

examiner. The ALJ again gave this opinion no weight, asserting, as before, that it “is

unsupported by the claimant’s sporadic and conservative treatment.”22

       Next, after determining that Burlighaus could not perform his past relevant work as

a carpenter,23 the ALJ, with the testimony of a vocational expert (VE), found that a person

with Burlinghaus’s age, education, work experience and RFC could perform the jobs of

dishwasher, janitor and cleaner, and these jobs are available in significant numbers in the

national economy.24 Then, the ALJ found Burlighaus not disabled.25

       Burlinghaus’s Position

       Burlinghaus raises two issues:

              1.     The ALJ committed reversible error when he made a residual
       functional capacity finding in conflict with all the medical opinions of record.26
             2.     The ALJ’s assessment of Burlinghaus’s manipulative abilities is not
       supported by substantial evidence which requires a remand for further review.27



       The Commissioner’s Position




22
   Id.
23
   Id. at 27.
24
   Id. at 28.
25
   Id.
26
   ECF No. 16 at 8-11.
27
   Id. at 11-14.

                                            4
     Case: 1:19-cv-02713-WHB Doc #: 23 Filed: 03/31/21 5 of 8. PageID #: 506




       The Commissioner argues that the ALJ reviewed “sparse” treatment notes and then

provided a thorough explanation for his findings.28 He further argues that the ALJ properly

considered that Burlinghaus had only conservative treatment, was not compliant with his

treatment, and “disliked” doctors.29 He also maintains that the ALJ gave good reasons,

including the sporadic nature of treatment, for giving no weight to any functional opinion.30

       The Commissioner further asserts that, rather than “playing doctor,” the ALJ

analyzed the four examinations plus imaging that occurred after the opinions were

submitted and, acting within the zone of choice, arrived at the RFC.31

                                         Analysis

       This case presents the situation of:

       ]\’

(1) a claimant who didn’t begin treatment until three years after the alleged onset date;32

       (2) the ALJ assigning no weight to the only physical functional opinions in the

record, those of two reviewing and one consulting physician;33 and




28
   ECF No. 19 at 1.
29
   Id. at 5.
30
   Id. at 6-7.
31
   Id. at 11-12.
32
   Tr. at 22, 42.
33
   Id. at 26.

                                              5
     Case: 1:19-cv-02713-WHB Doc #: 23 Filed: 03/31/21 6 of 8. PageID #: 507




       (3) the ALJ fashioning an RFC from only four treatment notes plus imaging that

were produced during a period of just two months in August and September of 2018 after

the claimant finally saw a physician on the advice of his disability attorney.34

       With these facts, Burlinghaus now contends that the ALJ erred when he fashioned

an RFC in conflict with the only functional opinions35 and further erred by finding, upon

the ALJ’s own interpretation of the clinical data, that Burlinghaus can frequently use his

upper extremities for operating hand controls, reaching, handling and fingering.36

       He claims, as to the first argument, that the ALJ erred by grounding his rejection of

the functional opinions, in part, in a belief that these opinions were not consistent with the

“sporadic” and “conservative” course of treatment.37 Burlinghaus contends that the reason

he had so little treatment was that he could not afford more and that he should not be

penalized for his poverty.38 Further, as to the second issue related to the ALJ’s use of raw

data to fashion functional limitations, Burlinghaus asserts that the treatment notes from

2018, none of which were seen by doctors who gave opinions, all describe problems with

arthritis and with shoulder and joint pain.39 He argues that a remand is needed for a

functional evaluation of this data.40




34
   Id. at 43.
35
   ECF No. 16 at 8-10.
36
   Id. at 11-14.
37
   Id. at 10.
38
   Id. at 10-11.
39
   Id. at 13.
40
   Id.

                                              6
     Case: 1:19-cv-02713-WHB Doc #: 23 Filed: 03/31/21 7 of 8. PageID #: 508




       This last point is decisive. As I noted in Kizys v. Commissioner,41 which was

recently applied by Magistrate Judge Parker in Falkosky v. Commissioner,42 when none of

the treatment notes discussed functional abilities, but only recorded diagnoses or

symptoms, the ALJ may, without a medical opinion, make a common sense functional

assessment if there are no severe impairments.43 But, here (and in Falkosky), there are

severe impairments and yet the ALJ, with no functional opinion, then “inferred from his

limited treatment record that [the claimant] was able to perform work” at a given exertional

level.44 As is stated in Falkosky, such a finding could only have been based on the ALJ’s

own functional interpretation of the raw clinical data rather than upon substantial

evidence.45 Accordingly, because the ALJ failed to follow the proper standard in fashioning

the RFC, the matter must be remanded.46

       Moreover, Falkosky also notes that it is likely error to downgrade the weight

assigned to a functional opinion simply because the claimant pursued conservative

treatment. “A physician may have the expertise to opine that [a claimant’] decision to

pursue conservative treatment is indicative of [his not being disabled,] [b]ut the ALJ did

not have such expertise.”47




41
   2011 WL 5024866 (N.D. Ohio Mar. 27, 2013).
42
   2020 WL 5423967 (N.D. Ohio Sept.10, 2020).
43
   Id. at *5 (citation omitted).
44
   Id. at *8.
45
   Id.
46
   Id. at *9.
47
   Id. at *7.

                                             7
     Case: 1:19-cv-02713-WHB Doc #: 23 Filed: 03/31/21 8 of 8. PageID #: 509




                                       Conclusion

      Therefore, for the reason stated, the decision of the Commissioner is reversed and

the matter remanded for further proceedings consistent with this opinion.

      IT IS SO ORDERED.

Dated: March 31, 2021                           s/William H. Baughman Jr.
                                                United States Magistrate Judge




                                            8
